DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 14 December 2021.
Claims 1-20 are pending and have been presented for examination.

Response to Arguments
Applicant's arguments filed 14 December 2021 have been fully considered but they are not persuasive.

Applicant argues (see page 8):
Mergard, however, does not teach or disclose “transferring data, concurrent with
accessing the first bank during the access period, between the buffer and a second bank of the bank cluster based at least in part on accessing the first bank during the access period and the indication,” as recited in amended independent claim 1. Rather, any transfers performed by the DMA controller described by Mergard are—at most—prompted by external device requests. See, e.g., id., col. 7, Il. 48-49. Indeed, even if Mergard’s transfer by the DMA controller could be understood to be “transferring data, concurrent with accessing the first bank during the access period, between the buffer and a second bank of the bank cluster’—which Applicant does not concede—Mergard does not teach or suggest any transferring between a buffer and a second bank based on “accessing the first bank during the access period” in addition to “an indication corresponding to a state of a buffer.” That is, Mergard’s description of concurrently accessing a DRAM array and a buffer does not teach or disclose transferring data between a buffer and a second bank “based at least in part on accessing the first bank 
The Examiner respectfully disagrees.  In MERGARD, the DMA controller accesses the DRAM to transfer data between a buffer and the DRAM memory.  The DMA controller can signal when a threshold amount of data is present in the buffer in order to transfer that data to the DRAM (column 3, lines 20-33).  The DMA controller can also request access to the memory banks that are not currently being accessed by the CPU (column 4, lines 1-9).  In order to carry out the transfer of data, an arbiter controls access to the memory bus (column 7, lines 55-60).  In a concurrent mode of operation, the system dictates that the CPU addresses the lower bank and either the CPU or the DMA controller access the lower bank.  In one system configuration described by MERGARD, the CPU is a 16-bit CPU with no cache (see column 3, lines 60-65).  Since there is no cache, the CPU will always be accessing the DRAM for the data it is reading and writing.  Therefore, in concurrent access mode, when the DMA controller is given access to the higher bank, the CPU will be accessing the lower bank.  When data is transferred to the buffer via the DMA controller, the transfer is based on the priority/fullness signal and the fact that the CPU is accessing the lower bank.  The control signals sent to the memory bus are sent based on the fact that the CPU is accessing the lower bank and the DMA controller is accessing the higher bank (see column 9, lines 19-61).  The limitations used in the claim refer to transferring data, which is a rather broad limitation.  This is interpreted as the act of moving the data.  Applicant alludes to MERGARD disclosing an external source “prompting” the transfer of data.   This is a narrower interpretation of the claim.  The claim only involves the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7, 10 and 17-19 of U.S. Patent No. 10,782,911. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘911 patent as shown below.  The only difference is that the instant application is directed to a method while the ‘911 patent is directed to an apparatus.  However, the functions performed by the apparatus are the same as the steps of the method.


10,782,911
16/995,122

(E) an interface configured to communicate with a controller as part of a data migration operation; 
a buffer coupled with the interface and configured to store data as part of the data migration operation; and a bank cluster comprising a first bank and a second bank and coupled with the buffer, 
(C) the first bank configured to be accessed by a memory controller during an access period as part of an access operation, 
(D) the second bank configured to transfer data with the buffer during the access period as part of the data migration operation concurrent with the first bank being accessed by the memory controller, 
(B) wherein the buffer is configured to transmit, prior to the first bank being accessed, 
(A) an indication that the buffer stores data to be written to a bank of the bank cluster or read from the buffer.

(A) transmitting an indication corresponding to a state of a buffer; 
(B) accessing, after the indication is transmitted and during an access period, 
(C) a first bank of a bank cluster; 
(D) and transferring data, concurrent with accessing the first bank during the access period, between the buffer and a second bank of the bank cluster based at least in part on accessing the first bank during the access period and the indication.
4. The method of claim 1, wherein accessing the first bank of the bank cluster comprises: 
(E) receiving an access command from a controller; 
(C) and accessing the first bank of the bank cluster during an access operation corresponding to the access command, 
(D) wherein transferring the data between the buffer and the second bank is based 
11. The method of claim 1, 
(A) wherein the indication corresponding to the state of the buffer comprises an indication that the buffer stores data to be written to a bank of the bank cluster or data to be read from the buffer.

Claims 2/3/5/9
17. An apparatus, comprising: a controller; a first memory device comprising memory cells of a first type and coupled with the controller; a second memory device comprising: memory cells of a second type different than the first type; a bank cluster; one or more buffers coupled with the bank cluster and configured to store data associated with the bank cluster; 
(G) an interface coupled with the one or more buffers and configured to communicate with the controller; 
(G) a second interface coupled with the bank cluster and configured to communicate with a host device; 
and a local controller coupled with the bank cluster, the one or more buffers, the interface, and the second interface, the local controller operable to: 
(A) receive a data migration command from the host device using the second interface; 
(B) transmit at least a portion of the data migration command to the controller using the interface; 
(C) receive a command from the controller based at least in part on transmitting the at least the portion of the data migration command; 
(D) perform an operation indicated in the command received from the controller; 
(E) and transmit a status of the data migration command to the host device based at least in part on performing the operation 
(F) and receiving a polling command from the host device.

(A) receiving a data migration command from a host device; 
(B) transmitting at least a portion of the data migration command to a controller; 
(C) receiving a command from the controller based at least in part on transmitting at least the portion of the data migration command; 
(D) performing an operation indicated in the command received from the controller; 
(E) and transmitting a status of the data migration command to the host device based on performing the operation.
13. The method of claim 12, further comprising: 
(F) receiving a polling command from the host device, wherein transmitting the status of the data migration command is based at least in part on the received polling command.
16. The method of claim 12, 
(G) wherein at least the portion of the data migration command is transmitted using a first interface, and wherein the data migration command is received via a second interface different from the first interface.

Claims 14/15


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by MERGARD (U.S. Patent #5,996,051).

1. MERGARD discloses A method, comprising: transmitting an indication corresponding to a state of a buffer (see column 7, lines 43-45: FIFO buffer transmitting a DMA transfer request); accessing, after the indication is transmitted (see column 7, line 62 through column 8, line 19: CPU accesses a portion of the DRAM array); and transferring data, concurrent with accessing the first bank during the access period, between the buffer and a second bank of the bank cluster (see column 7, line 62 through column 8, line 19: DMA accesses a portion of the DRAM array) based at least in part on accessing the first bank during the access period (see column 9, lines 1-60: control signals are sent on the bus based on the CPU accessing the lower bank and the DMA controller accessing the higher bank; column 8, lines 1-20: CPU is dedicated to the lower bank while the DMA controller can access the higher bank) the indication (see column 7, lines 46-55: DMA controller issues commands to the memory controller to transfer data from the FIFO based on the DMA priority signal generated by the FIFO).

2. The method of claim 1, further comprising: communicating a command or data with a controller as part of a data migration operation that comprises transferring the data between the buffer and the second bank (see column 8, lines 1-32: control signals sent to write data from the FIFO to the DRAM array).

4. The method of claim 1, wherein accessing the first bank of the bank cluster comprises: receiving an access command from a controller (see column 9, lines 1-10: access command sent to DRAM controller); and accessing the first bank of the bank cluster during an access operation corresponding to the access command (see column 9, lines 1-61: control signals sent from the DRAM controller to the DRAM array to allow access), wherein transferring the data between the buffer and the second bank is based at least in part on the received access command (see column 9, lines 20-25: DMA controller accessing upper memory banks, the DMA controller is responsible for transferring data from the FIFO to the DRAM).

5. The method of claim 1, further comprising: communicating, with a controller, commands via a command channel of an interface, or data via a data channel of the interface, or a response via a status channel of the interface, or any combination thereof (see column 9, lines 1-10: access command sent to DRAM controller), the communicating being based at least in part on a data migration operation (see column 9, lines 20-25: DMA controller accessing upper memory banks, the DMA controller is responsible for transferring data from the FIFO to the DRAM).

6. The method of claim 1, further comprising: tracking one or more data migration operations based at least in part on receiving at least one access command (see column 7, lines 45-55: DMA controller sending command to memory controller to migrate data from FIFO to the memory bank), the at least one access command including a command to access the first bank (see column 9, lines 20-25: DMA controller accessing upper memory banks), wherein a first data migration operation of the one or more data migration operations includes transferring the data between the buffer and the first bank (see column 7, lines 40-45: data is migrated from the FIFO to the memory array).

(see column 7, lines 40-45: the FIFO buffer is in the communication path and would receive data and access commands directed to the memory array), the first bank of the bank cluster being accessed in accordance with the one or more access commands (see column 8, lines 1-19: accessing upper and lower banks by the DMA controller or the CPU); and transmitting, to a controller, an indication of the received access command, or a status associated with the data migration operation, or any combination thereof (see column 7, lines 40-45: priority transfer request).

8. The method of claim 7, wherein the one or more access commands are received from the controller via an interface, and where the indication of the received access command or the status is transmitted via the interface (see column 7, lines 40-45: the FIFO buffer is in the communication path).

9. The method of claim 1, further comprising: transmitting an indication of a status of a first data migration operation that includes at least transferring the data between the buffer and the second bank (see column 7, lines 40-55: data is transferred from the FIFO to the memory array).

10. The method of claim 1, further comprising: relaying a command associated with a data migration operation from a first controller to a second controller (see column 7, lines 45-55: DMA controller communicates with a memory controller).

11. The method of claim 1, wherein the indication corresponding to the state of the buffer comprises an indication that the buffer stores data to be written to a bank of the bank cluster or data to be read from the buffer (see column 7, lines 40-45: a priority transfer request indicates data is in the buffer and needs to be transferred to prevent an overflow).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MERGARD (U.S. Patent #5,996,051) in view of LIM (U.S. Patent Application Publication #2019/0236030).

3. The method of claim 1 (see MERGARD above), further comprising: transmitting an indication that the buffer is available for performing one or more data migration operations based at least in part on completing a first data migration operation that comprises transferring the data between the buffer and the second bank (see LIM below).
MERGARD fails to disclose transmitting an indication that the buffer is available for performing one or more data migration operations based at least in part on completing a first data migration operation that comprises transferring the data between the buffer and the second bank.
LIM discloses transmitting an indication that the buffer is available for performing one or more data migration operations based at least in part on completing a first data migration operation that comprises transferring the data between the buffer and the second bank (see [0049]: write credits are used to manage the data flow through a write buffer, write credit releases are indications provided to a host to let the host know that the data was transferred from the buffer to the memory and that the buffer is now available for additional data).  This allows for improving the write operations (see [0057]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by MERGARD to provide a notification as disclosed by LIM.  One of ordinary skill in the art would have been motivated to make such a modification in order to improve write performance, as taught by LIM.  .

Allowable Subject Matter
Claims 17-20 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136